Name: Council Decision 2013/365/CFSP of 9Ã July 2013 amending Decision 2012/329/CFSP extending the mandate of the European Union Special Representative for the Horn of Africa
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Africa;  international affairs
 Date Published: 2013-07-10

 10.7.2013 EN Official Journal of the European Union L 189/8 COUNCIL DECISION 2013/365/CFSP of 9 July 2013 amending Decision 2012/329/CFSP extending the mandate of the European Union Special Representative for the Horn of Africa THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 8 December 2011, the Council adopted Decision 2011/819/CFSP (1) appointing Mr Alexander RONDOS as the European Union Special Representative (EUSR) for the Horn of Africa. (2) On 25 June 2012, the Council adopted Decision 2012/329/CFSP (2) extending the mandate of the EUSR for the Horn of Africa until 30 June 2013. (3) The mandate of the EUSR should be extended for a further period of four months. (4) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2012/329/CFSP is hereby amended as follows: (1) Article 1 is replaced by the following: §Article 1 European Union Special Representative The mandate of Mr Alexander RONDOS as the EUSR for the Horn of Africa is hereby extended until 31 October 2013. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR). For the purposes of the mandate of the EUSR, the Horn of Africa is defined as comprising the Republic of Djibouti, the State of Eritrea, the Federal Democratic Republic of Ethiopia, the Republic of Kenya, the Federal Republic of Somalia, the Republic of the Sudan, the Republic of South Sudan and the Republic of Uganda. For issues with broader regional implications, including piracy, the EUSR shall engage with countries and regional entities beyond the Horn of Africa, as appropriate. In view of the need for a regional approach to the inter-related challenges facing the region, the EUSR for the Horn of Africa shall work in close consultation with the EUSR for Sudan and South Sudan who shall retain primary responsibility for those two countries § (2) Article 5(1) is replaced by the following: §1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR for the period from 1 July 2012 to 31 October 2013 shall be EUR 4 900 000. § Article 2 Entry into force This Decision shall enter into force on the day of its adoption. It shall apply from 1 July 2013. Done at Brussels, 9 July 2013. For the Council The President R. Ã ADÃ ½IUS (1) OJ L 327, 9.12.2011, p. 62. (2) OJ L 165, 26.6.2012, p. 62.